DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/19 and 7/30/21 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to because the “black boxes” in figures 1-2 and 4-6 are not labeled in “texts” such as box “102” is “PRISM”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
Applicant is noted that the “abstract” of the WO 2019/190544A1 will be used for this US application.
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
	With respect to the present the “Field of the Invention”, “Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98” and  “BRIEF SUMMARY OF THE INVENTION” are missing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saarem (6,079,433) in view of Onozawa et al (2010/0002038).
Regarding claims 1, 9 and 13, figures 3-4 of Saarem below discloses an apparatus for determining dryness (i.e., moisture content level) of a water within the soil (abstract and column 9, lines 6-28), the apparatus (12) comprising: an infrared prism (114) including a surface (143,145), the surface having an outer side to contact a portion of the water on the soil, the infrared prism (114) having a refractive index (i.e., prism is made of acrylic polymer having refractive index of 1.5) that is higher than a refractive index of the water (i.e., refractive index of water is 1.333), a source of infrared radiation (116) to direct infrared radiation into the infrared prism and onto an inner side of the surface (143, 145); a detector (118) to generate a signal based on infrared radiation reflected by the inner side of the surface (143, 145) to indicate the dryness of the portion of the soil (column 2, lines 58-67, column 6, lines 7-26, and column 9, lines 6-28) .

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale

Saarem does not teach that the device can be used for detecting the dryness of an agent on print media; however, such the feature is known in the art as taught by Onozawa et al. 
Figure 2 of Onozawa et al below discloses an inkjet printer (10) includes an inkjet head (26), a wave guide (100), an electromagnetic-wave supplier (150), and a detector 

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 2; claim 2 depends on claim 1; thus, when the references are combined, Onozawa et al teaches that an agent application device (i.e., inkjet head 26) to apply the agent (dye-type ink) to the print media (50), and wherein the agent application device is to control application of the agent to the print media based on the signal (par. [0005] and [0017]).
Regarding claim 3; claim 3 depends on claim 1 and when Saarem and Onozawa et al are combined, Onozawa et al teaches that the printer (10) further comprising print media transport (i.e., rollers 20, 22) to transport the print media (50) through the apparatus based on the signal from controller (40) (figure 2 and par. [0017]).
Regarding claim 4; claim 4 depends on claim 1 and when the references are combined, Onozawa et al teaches that the agent comprises one of primer and print agent (i.e., dye-type ink such as acid dye, reactive dye, solvent ink, etc... (Paragraph [0005]).
Regarding claim 5; claim 5 depends on claim 1 and when the references are combined, the outer side of the surface (143, 145) of the infrared prism of Saarem is to continuously contact the print media (50) of Onozawa et al.
Regarding claim 6; both Saarem and Onozawa do not teach that the infrared prism is moveable such that the outer side of the surface (143, 145) of the infrared 
Regarding claim 7, Saarem teaches that the detector (118) is to generate the signal based on intensity of infrared radiation of a predetermined wavenumber (inherently) reflected by the inner side of the surface (143, 145) (column 6, lines 43-61).
Regarding claim 8, Saarem does not explicitly teach that the predetermined wavenumber is 3200-3600 cm-1. However, it would have been a matter of design choice to choose a predetermined wavenumber for Saarem, for example, from 3200-3600cm-1 as now claimed whichever suitable for the device.
Regarding claim 10; claim 10 depends on claim 9; thus, when the references are combined, Onozawa et al teaches that an agent application device (i.e., inkjet head 26) to apply the agent (dye-type ink) to the print media (50), and wherein the agent application device is to control application of the agent to the print media based on the signal (par. [0005] and [0017]) and the printer (10) further comprising print media transport (i.e., rollers 20, 22) to transport the print media (50) through the apparatus based on the signal from controller (40) (figure 2 and par. [0017]).
Regarding claim 11, Saarem teaches that the detector (118) is to generate the signal based on intensity of infrared radiation of a predetermined wavenumber (inherently) reflected by the inner side of the surface (143, 145) (column 6, lines 43-61).
-1. However, it would have been a matter of design choice to choose a predetermined wavenumber for Saarem, for example, from 3200-3600cm-1 as now claimed whichever suitable for the device.
Regarding claim 14; claim 14 depends on claim 13 and when the references are combined, Saarem teaches that the sensor (118) is to sense an intensity of the infrared radiation reflected by the interface (143, 145) at a particular wavelength (i.e., infrared range from 0.77nm – 1000nm) to determine the solvent content of the agent on the print media (50) (column 6, lines 43-61).
Regarding claim 15; claim 15 depends on claim 13 and when the references are combined, Onozawa et al teaches that the agent comprises one of primer and print agent (i.e., dye-type ink such as acid dye, reactive dye, solvent ink, etc... (Paragraph [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmerman (2006/0043270) discloses an optical moisture sensor comprising an infrared light source (14) and sensor (16) for detecting the water content at the surface (32) (par. [0003] and [0020]). However, Zimmerman does not teach the use of a prism and the device is used for measuring the dryness of an agent on print media.
Cooper et al (5,442,435) discloses a fluid composition sensor (10) comprising light source (60) and sensor (62) for detecting the density of the fluid at the surface (30, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 29, 2021